Citation Nr: 1723702	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 21, 1978, to December 20, 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

When the case was previously before the Board in August 2014, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Order, the Court granted a Joint Motion for Remand (JMR), which served to both vacate the Board's August 2014 decision and remand the case back to the Board for action in compliance with the Joint Motion for Remand. 

During the course of the appeal, the Veteran testified at a Board hearing in November 2013.  The Veterans Law Judge (VLJ) who conducted the videoconference hearing has since retired.  In an October 2015 letter to the Veteran, he was informed that the VLJ who conducted his hearing is no longer employed by the Board.  The Veteran was offered the opportunity to testify at another hearing.  However, in November 2015 he submitted a statement in response, indicating that he did not wish to appear at another hearing and that he wished for his case to be considered on the evidence of record.  

In January 2016, the Board issued a decision remanding this matter to the Agency of Original Jurisdiction (AOJ).  It has been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

This case must be remanded to the AOJ to ensure substantial compliance with the Board's January 2016 remand instructions, which in turn where drafted to comply with the Court's Order.  The Veteran is entitled to substantial compliance with the terms of the Board's Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Court vacated the Board's 2014 decision for not ensuring that the adequacy of VA examination relied upon in the decision.  The Court noted that, in this case, the examiner must note whether the Veteran's left shoulder Sprengel's deformity is a congenital disease or defect.  The prior examination which found that it was a 'condition' and did not specifically indicate whether it was a disease or defect was deemed inadequate.  The Court found the Board erred by making the factual finding that Sprengel's deformity is a congenital disease without basing its determination on medical evidence of record.  

In January 2016, the Board ordered an examination to determine the nature and etiology of the Veteran's diagnosed Sprengel's deformity of the left shoulder, and asked the examiner to address whether it constitutes a congenital defect or disease.  If the Sprengel's deformity is determined to be a congenital disease, the examiner was to then address whether it was aggravated during service, and if the Sprengel's deformity was determined to be a congenital defect, the examiner was to address whether it was subjected to a superimposed disease or injury during service that resulted in a separate disability from the congenital or developmental defect.  The November 2016 VA examination report reflects the examiner's opinion that, "Left shoulder Sprengle's deformity is a congenital condition" and it was not likely permanently aggravated in service.  

Classification of this condition as a congenital disease or defect is critical to the subsequent analysis of this claim.  In classifying a condition as either a disease or a defect, the Board must rely on medical evidence for its determination, which may require guidance from medical authorities.  Monroe v. Brown, 4 Vet.App. 513, 515 (1993).  To assist an examiner, defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature," while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.  However, a congenital defect can still be subject to superimposed disease or injury.  The Board will again remand this matter to address this critical question of disease or defect, in compliance with the Court's Order.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should return the file to the November 2016 VA examiner, or a suitable substitute, to obtain an addendum opinion as the following:  Does the Veteran's Sprengel's deformity constitute a congenital defect or disease? 

(a) If the Veteran's Sprengel's deformity syndrome is considered a congenital defect, is it at least as likely as not (50 percent or greater probability) that the Sprengel's deformity was subjected to a superimposed disease or injury during service that resulted in a separate disability from the congenital or developmental defect? 

(b) If the Sprengel's deformity is a disease, is it at least as likely as not (50 percent or greater probability) that the Sprengel's deformity was aggravated (permanently worsened beyond the normal progression of the disease) during service? 

A complete rationale for any opinion expressed should be included in the examination report.  The claims file must be made available to the examiner for review of the case.  

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




